Citation Nr: 1223885	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  04-23 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, with peripheral neuropathy and diabetic retinopathy, including based on exposure to herbicides. 

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II. 


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1971, including service in Thailand from September 1967 to September 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied claims for service connection for diabetes mellitus, type II, with peripheral neuropathy and diabetic retinopathy and hypertension. 

In March 2005, the Veteran presented testimony at a hearing before the undersigned at the RO. 

In a January 2006 decision, the Board denied the Veteran's claims.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a memorandum decision issued in February 2008, the Court vacated the Board's January 2006 decision and remanded the matter to the Board for actions consistent with its decision. 

The Court determined in its January 2008 Memorandum Decision that the Veteran had abandoned his claims for service connection for bilateral hearing loss and tinnitus. 

In March 2009 and March 2011, the Board remanded the Veteran's claims to the Appeals Management Center.  The ordered development has been completed and the claims file has been returned to the Board for further appellate review.




FINDINGS OF FACT

1.  The Veteran had active service in Thailand during the Vietnam Era. 

2.  The preponderance of the evidence is against a finding that the Veteran was exposed to herbicides while on active duty. 

3.  The preponderance of the evidence is against a finding that the Veteran manifested diabetes mellitus in service or for many years thereafter or that his diabetes mellitus is related to any incident of active duty. 

4.  The preponderance of the evidence is against a finding that the Veteran's hypertension was present in service or within one year thereafter and is not service-connected to a service connection disability. 


CONCLUSIONS OF LAW

1.  The Veteran's diabetes mellitus, with peripheral neuropathy and diabetic neuropathy, is not due to disease or injury that was incurred in or aggravated by service; nor may diabetes mellitus be presumed to have been due to herbicide exposure in service; nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1116, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011). 

2.  Hypertension was neither incurred in or aggravated during active service or manifested within one year of active service and is not secondary to any service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310. 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in January 2003 and May 2009, the RO notified the Veteran of the evidence needed to substantiate his claims for diabetes mellitus and hypertension.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in the May 2009 letter.  

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in a May 2009 communication, and the claim was thereafter readjudicated most recently in April 2012.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

The Board acknowledges that the Veteran was not afforded a VA examination to obtain a medical opinion regarding the etiology of his diabetes mellitus, peripheral neuropathy, diabetic retinopathy, or hypertension.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

In this case, there is no evidence that the claimed diabetes mellitus or hypertension may be related to service.  The Veteran has not reported a continuity of symptomatology and there is no other evidence of such continuity in the record.  The Veteran has claimed service connection on the basis entitlement to service connection on the basis that diabetes mellitus is the result of herbicide exposure in service, and that hypertension is secondary to diabetes mellitus.  As discussed in greater detail below, the evidence is against a finding that the Veteran was exposed to herbicides in service.  Hence, the evidence does not indicate that the claimed disabilities may be associated with active service.

The provisions of 38 C.F.R. § 3.103(c)(2) imposes, two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (2010) (per curiam).  At the Veteran's hearing, the issues were identified and the Veteran was asked about treatment, medical opinions, and the locations of his service in Thailand; in order to determine whether there was additional evidence that could substantiate the claim.

The Court remanded this claim for the Board to insure compliance with procedures contained in VA Adjudication Procedures Manual and Manual Rewrite M21-1, MR, pt. IV, subpt. II, Ch2, sec. C, para. 10(m).  This provision required that ROs submit a Veteran's report of in-service herbicide exposure to the Compensation and Pension Service (C&P) so that it could review the Department of Defense inventory to determine whether herbicides were used as alleged.  If the inventory did not confirm such use, then VA was required to submit a request for verification to the U.S. Army Joint Services Records Research Center (JSSRC) for verification of the exposure.  

The Board remanded the claims in March 2009 and March 2011, to insure that these procedures were complied with.  In May 2009, VA's Appeals Management Center sought any service personnel records showing herbicide exposure.  In November 2010, the Appeals Management Center submitted a memorandum for the record stating that all claims based on herbicide exposure in Thailand had been submitted for review by C&P, with the same results.  Those results were reported in an attached memorandum from the Veterans Benefits Administration, which discussed C&P's review of herbicide use in Thailand as shown by a list received from the Department of Defense.  

In May 2011, the Appeals Management Center submitted the Veteran's reports of in-service herbicide exposure to the JSSRC via the Defense Personnel Records Retrieval System (DPRIS).  In June 2011, JSSRC responded that it could not document that the Veteran was exposed to herbicides while serving in Thailand.  It noted that his base was not on the Defense Department's list of herbicide test sites and that unit records did not mention herbicide testing, spraying or storage.  These efforts show that the AMC substantially complied with directives in the Board remands, and that the Board has complied with the Court's remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

It does not appear that there is additional evidence that would be reasonably likely to assist the Veteran in substantiating the claim.  

Analysis

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection requires competent evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.   Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  Id.; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.   Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts historically had held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).   However, in certain instances, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).   Laypersons have generally been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Diabetes Mellitus

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii). 

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, diabetes mellitus, type 2, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e). Thus, a presumption of service connection arises for a Vietnam veteran (presumed exposed to Agent Orange) or, alternatively, a veteran without Vietnam service with in-service herbicide exposure, who develops diabetes mellitus, type 2.  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically been determined that a presumption of service connection is warranted.  See 59 Fed. Reg. 341 -346 (1994); see also 61 Fed. Reg. 57586-57589 (1996). 

The Veteran's service treatment records, including his September 1966 pre-induction medical examination report, corresponding report of medical history, January 1971 discharge examination and report of medical history for discharge, contained no evidence of diabetes mellitus or symptomatology of such disability during active service.

The Veteran's DD 214 reflects that he served as an electrical power production specialist and had one year of foreign service.  He is the recipient of the National Defense Service Medal, the Vietnam Service Medal, and the Republic of Vietnam Campaign Medal, among others. 

The Veteran's service personnel records reflect that his one year of foreign service was in Thailand, and that his only specialty in service was electric power production specialist.  

In October 2002, the Veteran filed a claim of entitlement to service connection for diabetes mellitus.  He asserted that his diabetes mellitus was due to exposure to Agent Orange while stationed in Thailand.  He indicated that as an electrical power production specialist, he watched engineers spray foliage around the base where he was stationed with Agent Orange.  This killed all the foliage around his base. 

Private outpatient treatment records reflect continuing treatment for diabetic retinopathy as well as diabetes mellitus, type II, with neuropathy. 

In an October 2002 statement, a physician at Forest Park Hospital noted that the Veteran was first diagnosed as having diabetes mellitus, type II, in 1982.  The examiner noted that the Veteran had visual, neurological and renal problems as a result of his diabetes mellitus. 

At the Veteran's hearing, he testified that he witnessed the spraying of herbicides and was directly affected by the spraying because it took place on his compound and in the area surrounding the compound where he was stationed.  Additionally, he submitted various articles from the Internet which suggested that Agent Orange was used in Thailand. 

Analysis

In this case, the record does not contain any evidence establishing that the Veteran's duties ever required his physical presence in the Republic of Vietnam itself. Therefore, the Veteran's service in Thailand also does not qualify as "service in the Republic of Vietnam." 

The Veteran has testified that he witnessed spraying around his bases in Thailand and has at times asserted that the substance used was Agent Orange.  However, he has not reported any specific knowledge that the spraying involved herbicidal agents described in 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309. 

The JSRRC has not been able to document or verify that the Veteran was exposed to herbicides while serving at his base in Phitsanulok, Thailand.  In order to provide this information, JSRRC reviewed Department of Defense listings of herbicide used in Thailand and reviewed available unit records, which did not mention herbicide spraying, testing or storage at Phitsanulok.  

While this claim has been pending, new M21-1, MR provisions have been adopted.  These recognize that herbicides were used around the perimeters of a number of Royal Thai Air Force Bases, and provide that VA will concede herbicide exposure in Veteran's who served at those bases and had duties that daily work duties near the perimeter.  The Veteran's base is not listed among these; however.  M21-1MR, Part IV, Subprt. ii, 2-c, 10.q (Dec. 28, 2011).

The Internet articles do report a history of Agent Orange use in Thailand, but do not show such spraying in the locations in which the Veteran reportedly served. 

A Veterans' Benefits Administration (VBA) Fast Letter 09-20 recognizes, based on Defense Department information, that herbicides were used in some locations in Thailand, but these do not include the Veteran's base.  VBA Fast Letter 09-20 (May 6, 2009).  The memorandum additionally indicates that there are no records of activity such as small-scale brush or weed clearing involving tactical herbicides, only the commercial herbicides that would have been approved by the Armed Forces Pest Control Board.  Since 1957, the Armed Forces Pest Control Board has routinely provided listings of all approved herbicides and other pesticides used on U.S. Military Installations worldwide.  

There is nothing in the record, other than the Veteran's statements, to show that he was exposed to herbicides while stationed in Thailand.  While the Veteran may have observed spraying or its effects, it is unclear how he could have knowledge of the substances actually used.  He has not reported being in the areas where the substances were stored or loaded.  

The Defense Department reportedly kept detailed records of its herbicide use and its reports are therefore, more probative than those of the Veteran.  As the most probative evidence is that the Veteran was not exposed to herbicides in service, 
presumptive service connection for diabetes mellitus on the basis of such exposure is not warranted.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307, 3.309. 

A remaining question is whether service connection is warranted on a direct basis or on the basis of presumptions accorded chronic diseases.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); 38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.307, 3.309.  The undisputed evidence reflects diabetes mellitus was first found in 1982.  As such, he also is not entitled to presumptive service for diabetes mellitus as chronic disease manifested to a compensable degree within the first post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  There is no evidence of a continuity of symptomatology, nor is there any medical opinion linking the current disease to service.

None of the VA or private treatment records reflecting a diagnosis of this disorder includes any comment or opinion even suggesting a medical nexus between diabetes mellitus and the Veteran's military service.  Significantly, neither the Veteran nor his representative has presented or identified any such medical evidence or opinion. 

In making this determination, the Board has considered the provisions of, but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.  38 U.S.C.A. § 5107(b); See also 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

Hypertension

The service treatment records contain no findings indicative of hypertension.  In a September 1966 enlistment examination report the Veteran had a sitting blood pressure of 134/80.  A January 1971 discharge examination report reflects blood pressure of 132/78.  A January 1971 discharge report of medical history shows "no" to high blood pressure. 

Private treatment records are consistent in reporting a history of hypertension. 

During the March 2005 hearing, the Veteran testified that he believed his hypertension was a result of his diabetes mellitus.  He indicated that he was told by his internist that his hypertension was a byproduct of diabetes mellitus and said that medical records showing this opinion were part of his file. 

The evidence does not support a grant of service connection for hypertension on a direct basis.  There is no evidence of hypertension in service or for many years thereafter.  The Veteran has indicated that hypertension was diagnosed many years after service, and he does not allege that hypertension is related to any incident of service.  As such, he also is not entitled to presumptive service for hypertension as a chronic disease manifested to a compensable degree within the first post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection is available for a disease or disability that is proximately caused by a service connected disease or disability; and for the aggravation of a non-service connected disability by a service connected disease or disability.  38 C.F.R. § 3.310 (2006 & 2011).

With regards to the Veteran's claim that his hypertension is a result of diabetes mellitus, service connection has not been established diabetes mellitus therefore, secondary service connection must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In making this determination, the Board has considered the doctrine of reasonable doubt, but the evidence is not so evenly balanced as to give rise to such doubt, and the appeal must be denied.  See also 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 


ORDER

Entitlement to service connection for diabetes mellitus, type II, is denied. 

Entitlement to service connection for hypertension is denied. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


